Citation Nr: 0512900	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  02-03 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease.  

2.  Entitlement to service connection for a psychiatric 
disorder, to include depression and a personality disorder.  

3.  Entitlement to an evaluation in excess of 10 percent, 
prior to March 14, 2001, for status post right medial 
meniscectomy of the right knee.

4.  Evaluation of status post right medial meniscectomy of 
the right knee, currently rated as 30 percent disabling.  

5.  Entitlement to a separate rating for right knee traumatic 
arthritis.  

6.  Evaluation of hemorrhoids, currently rated as 0 percent 
disabling.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appellant was afforded a hearing before a hearing officer 
at the RO in June 2002.  A transcript of the hearing has been 
associated with the claims folder.  

Service connection for a status post right medial 
meniscectomy was granted in a May 2000 rating decision.  A 
noncompensable evaluation was assigned, from November 26, 
1999 under Diagnostic Code 5257.  The appellant appealed.  In 
a January 2002 rating decision, a 10 percent evaluation was 
assigned from November 26, 1999 under Diagnostic Code 5259.  
In July 2002, a 30 percent rating was assigned from March 14, 
2001 under Diagnostic Code 5257.  A temporary total 
evaluation was assigned from September 14, 2001.  A 30 
percent evaluation was assigned from November 1, 2001.  Since 
the increase to 30 percent did not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for lumbar 
disc disease and a psychiatric disorder, to include 
depression and a personality disorder, in the REMAND portion 
of the decision below are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been no significant change in the appellant's 
status post right medial meniscectomy during the appeal 
period.  

2.  The appellant's right knee disorder is manifested by no 
more than severe instability or subluxation.

3.  The appellant's right knee arthritis is manifested by 
periarticular pathology productive of painful motion.

4.  The appellant's hemorrhoids are not large or thrombotic 
and irreducible, with excessive redundant tissue evidencing 
frequent recurrences.  


CONCLUSIONS OF LAW

1.  A uniform 30 percent evaluation for status post right 
knee medial meniscectomy is warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. 38 C.F.R. § 4.124a, Diagnostic Code 
5257 (2004).  

2.  The criteria for a rating in excess of 30 percent for a 
right knee instability or subluxation have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257 (2004).

3.  The criteria for a 10 percent evaluation for right knee 
arthritis have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5010 (2004); 
VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 
1998).

4.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Code 7336.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2004).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45 (2004).  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2004).

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.

Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Limitation of flexion 
and extension may be separately rated.  VAOPGCPREC 9-2004.

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under Diagnostic Code 7336, a 0 percent evaluation is 
warranted for mild or moderate hemorrhoids, internal or 
external.  A 10 percent evaluation is assigned in cases of 
large or thrombotic and irreducible hemorrhoids, with 
excessive redundant tissue evidencing frequent recurrences.  
A 20 percent evaluation is assigned in cases of persistent 
bleeding and secondary anemia, or with fissures.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the appellant in March 2003.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The appellant was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
the Court stated that it recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  However, it 
indicated that the appellant had the right to VCAA content-
complying notice and proper subsequent VA process.  The AOJ 
issued a supplemental statement in October 2004.  Thus, in 
sum, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The file includes private and VA examination 
reports.  The records satisfy 38 C.F.R. § 3.326.  The Board 
finds that VA has done everything reasonably possible to 
assist the claimant.  Accordingly, the Board concludes it 
should proceed, as specific notice as to what evidence the 
claimant could or should obtain has been provided in effect 
and no additional pertinent evidence was submitted.  There is 
no indication that there is any additional relevant competent 
evidence to be obtained either by the VA or by the claimant, 
and there is no other specific evidence to advise him/her to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Analysis

I.  Right Knee

Instability/Subluxation

The use of diagnostic code 5257 reflects the presence of 
instability or subluxation.  Diagnostic code 5257 is not a 
catchall for generic knee impairment.  It is years past the 
date that the office of General Counsel has provided guidance 
regarding the use of diagnostic code 5257.  It is years since 
the Court has established that the use, including the 
incorrect use, of a diagnostic code has legal implications.  
Green v. West, 11 Vet. App. 472 (1998).  The Board has been 
presented with some evidence, including recent evidence that 
the veteran has no instability.  However, the AOJ has 
continued to use diagnostic code 5257 and imply that there 
has been worsening of the veteran's instability on a date 
certain during the appeal.  The Board shall not attempt to 
correct the actions of the AOJ.

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for a right knee disability.  In such cases, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The AOJ has determined that the appellant had a change in 
condition warranting a staged rating effective the date of an 
injury to the knee on March 14, 2001.  Although it is 
possible for there to have been a change in condition 
warranting a staged rating, there is nothing in the record 
that could lead to a conclusion that there was any 
significant change, effective the day of a reinjury to the 
knee in March 2001.  Therefore, based upon the objective 
evidence of record, a uniform rating is herein assigned, 
based on the theory of stabilization of ratings.  38 C.F.R. 
§ 3.344.  In this regard, the Board notes there is a conflict 
in the evidence.  While the March 2001 VA treatment record 
notes laxity and that a knee brace was recommended, private 
treatment records, to include a May 1999 record, reflect that 
he wore a valgus brace.  A July 1998 private record of 
treatment notes no ligamentous instability and the March 2004 
VA examiner specifically stated there was no right knee 
instability, and subluxation was noted to have been repaired.  
There has been no significant change and a uniform rating is 
warranted.  

The appellant's right knee disability is rated as 30 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  The 
Board notes that the appellant' right knee disability was 
assigned a temporary total evaluation from September 14, 2001 
under 38 C.F.R. § 4.30 and a 30 percent evaluation was 
assigned from November 1, 2001.  While the AOJ did not 
determine that there had been improvement, such is not 
contemplated in association with an evaluation based on 38 
C.F.R. § 4.30.  See 3.105(e).  A 30 percent evaluation is the 
maximum schedular evaluation under Diagnostic Code 5257.  
Diagnostic Codes 5258, 5259, and 5263 do not provide for 
disability ratings in excess of 30 percent.  There is no 
evidence of ankylosis or nonunion of the tibia and fibula and 
thus a higher rating is not warranted under Diagnostic Code 
5256 or 5267.  

Limitation of Motion

The appellant's right knee disability is rated 30 percent 
disabling under Diagnostic Code 5257.  The Board notes that 
the VA General Counsel has clearly established that 
limitation of motion is to be rated separately from 
instability or subluxation.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOGCPREC 9-98 (August 14, 1998).  

Nevertheless, after reviewing the record, the Board finds 
that a separate disability rating of 10 percent under 
Diagnostic Code 5010 is warranted for the appellant's 
degenerative arthritis of the right knee.  In this regard, 
the Board notes that private treatment records, dated in 
1998, to include magnetic resonance imaging of the right 
knee, show traumatic arthritis of the right knee with a 
complex degenerative tear of the medial meniscus, Grade III 
chrondromalacia of the medial femoral condyle, extensive 
synovitis, and tear of the anterior horn of the lateral 
meniscus.  To the extent that the October 1999 private record 
of treatment reflects osteoarthritis was severe, as noted 
above, the March 2004 VA examination essentially showed full 
extension and flexion limited to 130 degrees in the right 
knee.  A 10 percent disability rating under Diagnostic Code 
5010 specifically contemplates non-compensable limitation of 
motion verified by objective evidence of pain on motion.  The 
examiners found that the appellant's flexion was limited by 
pain.  See 38 C.F.R. § 4.59.

An evaluation in excess of 10 percent is not warranted based 
on limitation of motion under Diagnostic Codes 5260 or 5261.  
In order to warrant an evaluation in excess of 10 percent, 
there must be actual limitation of extension or the 
functional equivalent of limitation of extension to 10 
degrees or limitation of flexion or the functional equivalent 
to 30 degrees.  While the appellant's private examiner has 
opined that arthritis in the right knee was severe, on VA 
examination in March 2004 there was full extension and that 
flexion was lacking 10 degrees from full flexion.  There is 
no lay or medical evidence that his range of motion is 
actually or functionally limited to a degree less than that 
reported.

The Board notes that the appellant is competent to report his 
symptoms.  He is, however, is not a medical professional and 
his statements do not constitute competent medical evidence.  
Generally, lay persons are not competent to offer evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Board 
finds the medical evidence to be more probative of the 
severity of his disability.

Therefore, the Board finds that the weight of the evidence 
supports a rating of 10 percent under Diagnostic Code 5010 
for arthritis of the right knee manifested by minimal 
limitation of function with objective evidence of pain.  In 
reaching this determination to grant, the Board has 
specifically considered DeLuca; and 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2004).  The evidence reflects periarticular pathology 
productive of painful motion.  An evaluation in excess of 10 
percent, however, is not warranted based on the actual range 
of motion or the functional equivalent of limitation of 
motion.  The March 2004 VA examination report merely notes 
some fatigue and a little incoordination with walking.  The 
examiner specifically stated that there was no significant 
weakness.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

In summary, the Board finds that the evidence supports the 
assignment of a separate 10 percent rating under Diagnostic 
Code 5010 based on arthritis with limitation of motion of the 
appellant's right knee.  There is no basis for a rating in 
excess of the maximum 30 percent now assigned under 
Diagnostic Code 5257.

II.  Hemorrhoids

Service connection for hemorrhoids was established in a May 
1981 rating decision.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The appellant's claim for an increased evaluation 
was filed in November 1999.  

The appellant's hemorrhoids are currently rated as 0 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7336.  
Under this Diagnostic Code, to warrant a higher evaluation 
there must be large hemorrhoids or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue 
evidencing frequent recurrences.  

The Board finds a higher evaluation is not warranted.  On VA 
examination in January 2000, no hemorrhoids were noted.  The 
Board notes that while the appellant complained of bleeding 
in his May 2001 notice of disagreement and at the June 2002 
hearing (Transcript at 7 (2002)), on VA examination in March 
2004, small external hemorrhoids were specifically noted to 
be without blood.  In addition, there were no fissures or 
fistulas.  

The most probative evidence establishes that the appellant's 
hemorrhoids are not large or thrombotic or irreducible and 
that there have not been frequent recurrences.  Rather, 
hemorrhoids have varied from small to nonexistent with no 
evidence of bleeding.   This objective evidence, prepared by 
skilled professionals, is far more probative than the 
appellant's unsupported lay statements.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  The preponderance of the evidence 
is against an evaluation in excess of 0 percent and there is 
no doubt to be resolved.  Consequently, the benefits sought 
on appeal are denied.  


ORDER

A uniform 30 percent evaluation is granted for right knee 
status post medial meniscectomy.  

An evaluation in excess of 30 percent for right knee status 
post medial meniscectomy is denied.  

A separate 10 percent evaluation for limitation of motion of 
the right knee is granted.

A compensable evaluation for hemorrhoids is denied.  


REMAND

In regard to service connection for lumbar disc disease and a 
psychiatric disorder, the Board notes that in May 2000, the 
AOJ requested verification of the dates of service.  The 
service department response, if any, has not been associated 
with the claims file.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

The AOJ should make another request to the 
service department for verification of the 
appellant's dates of service.  A response 
should be associated with the claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  VA will notify the appellant if 
further action is required on his part.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


